ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Aurora Flight Sciences Corporation           )        ASBCA Nos. 60010, 60011
                                             )
Under Contract No. 000000-00-0-0000          )

APPEARANCE FOR THE APPELLANT:                         Craig A. Holman, Esq.
                                                       Arnold & Porter LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Robert L. Duecaster, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 21 October 2015

                                                      (// /A
                                                     ~~M-//,             / . ~/ ' ----
                                                                       i/f&·
                                                 ~     N. STEMPr.'.'ER
                                                 Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60010, 60011, Appeals of Aurora
Flight Sciences Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals